21-10699-dsj     Doc 21     Filed 05/18/21 Entered 05/18/21 16:18:58          Main Document
                                          Pg 1 of 3




   Bryan D. Leinbach
   ZEICHNER ELLMAN & KRAUSE LLP
   1211 Avenue of the Americas
   New York, New York 10036
   (212) 223-0400
   BLeinbach@zeklaw.com

   Counsel to
    JPMorgan Chase Bank, N.A.

                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF NEW YORK

   In re:                                                  Chapter 7
            Kossoff PLLC,                                  Case No.: 21-10699-dsj
                                     Debtor.


      NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS


                   PLEASE TAKE NOTICE that, the law firm set forth below appear as

   counsel for JPMorgan Chase Bank, N.A., a party-in-interest in the above-captioned

   Chapter 7 bankruptcy case, and pursuant to Rules 2002, 9007 and 9010 of the Federal

   Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Section 1109(b) of Title

   11 of the United States Code, as amended (the “Bankruptcy Code”), request that the

   following name and address be added to the mailing list maintained by the Clerk of

   Court and Debtor in this case and further demand that all notices given or required to be

   given in this case and all papers served or required to be served in this case by all

   counsel, parties-in-interest, and this Court be given to and served upon the following

   counsel:
21-10699-dsj    Doc 21    Filed 05/18/21 Entered 05/18/21 16:18:58          Main Document
                                        Pg 2 of 3




                         Bryan D. Leinbach, Esq.
                         Zeichner Ellman & Krause LLP
                         1211 Avenue of the Americas
                         New York, New York 10036
                         Telephone: (212) 223-0400
                         Fax: (212) 753-0396
                         BLeinbach@zeklaw.com


                 PLEASE TAKE FURTHER NOTICE that, the foregoing demand

   includes not only the notices and papers referred to in the Bankruptcy Rules and

   Bankruptcy Code set forth above, but also includes, without limitation, orders and

   notices of any application, motion, petition, pleading, request, complaint or demand,

   whether formal or informal, whether written or oral, and whether transmitted, conveyed

   by mail, hand delivery, telephone, telegraph, telex, e-mail or otherwise, which affects

   the Debtor or property of the Debtor’s or the rights of parties-in-interest such as

   JPMorgan Chase Bank, N.A.




                                             2
21-10699-dsj    Doc 21     Filed 05/18/21 Entered 05/18/21 16:18:58             Main Document
                                         Pg 3 of 3




                  PLEASE TAKE FURTHER NOTICE that, JPMorgan Chase Bank,

   N.A. does not intend that this Notice of Appearance and Request for Service of Papers

   or any later appearance or pleading be deemed or construed to be a waiver of its right:

   (i) to have final orders in non-core matters entered only after de novo review by a

   District Judge; (ii) to trial by jury in any proceeding so triable in this case or any case,

   controversy, or proceeding related to this case; (iii) to have the District Court withdraw

   the reference in any matter subject to mandatory or discretionary withdrawal; and (iv) to

   any other rights, claims, actions, setoffs, or recoupments to which it is or may be

   entitled, in law or in equity, all of which rights, claims, actions, defenses, setoffs and

   recoupments JPMorgan Chase Bank, N.A. expressly reserves.


   Dated: New York, New York
          May 18, 2021
                                                     ZEICHNER ELLMAN & KRAUSE LLP

                                               By:        /s/ Bryan D. Leinbach
                                                     Bryan D. Leinbach
                                                     1211 Avenue of the Americas
                                                     New York, New York 10036
                                                     (212) 223-0400
                                                     BLeinbach@zeklaw.com

                                                      Counsel for
                                                      JPMorgan Chase Bank, N.A.




   943188
